 

EXHIBIT 10.1

 

January 20, 2003

 

Dear David:

 

We are pleased to inform you that you have been selected for participation in a
special retention bonus program (the “Retention Bonus Program”) recently
authorized by the Company’s Board of Directors. The new Retention Bonus Program
will operate in conjunction with the change in control severance benefits under
your September 13, 2002 employment agreement with the Company so that you will
have the opportunity to receive the severance benefits set forth in your
employment agreement and those provided under the new Retention Bonus Program
should your employment be terminated under certain prescribed circumstances
within eighteen (18) months following a change in control of the Company
effected on or before January 9, 2004, or you will instead receive your award
and other benefits under the Retention Bonus Program should you remain with the
Company (or any successor entity) until the end of that eighteen (18)-month
period following a pre-January 10, 2004 change in control.

 

The Retention Bonus you earn under the new program will be in addition to (i)
the various change in control benefits to which you will become entitled under
Paragraph 14 and Part Five of your September 13, 2002 employment agreement
should you continue in the Company’s employ through the effective date of the
change in control and (ii) the additional severance benefits to which you will
become entitled under Paragraph 16 and Part Five of such employment agreement
should there an involuntary termination of your employment occur within eighteen
(18) months after the change in control.

 

The purpose of this letter is to notify you of your participation in the
Retention Bonus Program and the terms and conditions which will govern your
participation. Part One of this letter contains certain definitions which will
be in effect for purposes of your award. Part Two indicates the nature of your
participation and the provisions governing the payout of your bonus. Part Three
sets forth the conditions governing the special tax gross-up payment you may
become entitled to receive in connection with your Retention Bonus. Part Four
sets forth certain severance benefits to which you may become entitled should
your employment terminate under certain prescribed circumstances more than
eighteen (18) months following a pre-January 10, 2004 change in control of the
Company. Part Five concludes with a summary of certain miscellaneous features of
your award.



--------------------------------------------------------------------------------

 

PART ONE—DEFINITIONS

 

For purposes of your participation in the Retention Bonus Program, the following
definitions will be in effect:

 

Board means the Company’s Board of Directors.

 

Bonus Allocation means the bonus amount specifically allocated to you pursuant
to Part Two of this agreement. A portion of your Bonus Allocation shall be
applied to the payment of the Retention Bonus to which become entitled
hereunder, and the balance shall be used by the Company to satisfy the Gross-Up
Payment which becomes due to you pursuant to Part Three of this agreement.

 

Change in Control means a change in the ownership or control of the Company
effected through the consummation of any of the following transactions on or
before January 9, 2004:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Company’s assets in complete liquidation or dissolution of the Company; or

 

(iii) any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of securities possessing (or convertible into or exercisable
for securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s stockholders.

 

Change in Control Proceeds mean the following items of consideration (in cash,
securities or other property) paid by the acquiring person or persons in
effecting the Change in Control:

 

2



--------------------------------------------------------------------------------

 

(i) for a Change in Control effected by a merger or consolidation or by the
direct purchase of the Company’s outstanding securities, the aggregate amount of
consideration (valued at fair market value) paid to the holders of the Company’s
outstanding securities in acquisition of their stockholder interests, or

 

(ii) for a Change in Control effected by the purchase of all or substantially
all of the Company’s assets, the portion of the consideration (valued at fair
market value) paid to the Company for those assets which is subsequently
distributed to the holders of the Company’s outstanding securities in
liquidation of their shareholder interests.

 

In addition, the Change in Control Proceeds shall be deemed to include, for
purposes of determining the dollar amount of each individual Bonus Allocation
under the Retention Bonus Program, the total amount which will become payable by
the acquiring person or persons in the Change in Control in order to satisfy the
maximum liability of the Company based on the assumption that all the individual
Bonus Allocations under the program would in fact be paid at their full dollar
amount. No other liability of the Company assumed or discharged by the acquiring
person or persons in the Change in Control will be taken into account in
determining the amount of the Change in Control Proceeds.

 

Change in Control Severance Payments means the various benefits to which you may
become entitled under Paragraph 16 and Part Five of your Employment Agreement
upon an Involuntary Termination of your employment within eighteen (18) months
following a Change in Control. Those benefits involve continued health care
coverage under the Company’s medical plan for a specified period at the
Company’s sole cost and expense and the extended exercise period for one or more
of your Company Options following such Involuntary Termination (including any
Company Options which vest on an accelerated basis at the time of the Change in
Control), plus any Code Section 280G tax gross-up payment relating to those
benefits to which you may become entitled under Part Five of your Employment
Agreement. Those benefits under your Employment Agreement will be payable upon
an Involuntary Termination of your employment within eighteen (18) months
following a Change in Control, whether or not the Change in Control occurs on or
before January 9, 2004.

 

Code means the Internal Revenue Code, as amended from time to time.

 

Company Options mean any options to purchase shares of the Company’s common
stock granted to you by the Company prior to the Control in Control, to the
extent those options remain outstanding at the time of such Change in Control.
To the extent those options continue to remain outstanding following the Change
in Control, the term Company Options shall include any options to purchase
shares of the capital stock of the successor entity (or its parent) into which
those options are converted in connection with such Change in Control.

 

Employment Agreement means your that certain Employment Agreement between you
and the Company dated as of September 13, 2002, as amended or modified from

 

3



--------------------------------------------------------------------------------

time to time, including (without limitation), the September 16, 2002 Amendment
to such agreement.

 

Gross-Up Payment means the special tax payment to which you may become entitled
from the Company pursuant to Part Three of this agreement. Your Bonus Allocation
will be used by the Company, on a dollar-for-dollar basis, to satisfy the
Gross-Up Payment due to you.

 

Incapacity means your inability, by reason of any injury or illness, to properly
perform your normal duties under your Employment Agreement for a period of more
than one hundred eighty (180) days.

 

Independent Auditors means a nationally-recognized public accounting firm
mutually acceptable to both you and the Company.

 

Involuntary Termination means (i) the Company’s termination of your employment
for any reason other than a Termination for Cause or (ii) your voluntary
resignation within one hundred eighty (180) days following (A) a material
reduction in the scope of your duties and responsibilities or the level of
management to which you report, (B) the assignment to you of a substantial level
of duties or tasks not commensurate with your position and status within the
Company, (C) a reduction in the aggregate dollar amount of your salary and
Target Bonus by more than fifteen percent (15%), (D) a relocation of your
principal place of employment to a location which is more than fifty (50) miles
from your then primary place of residence or (E) a material breach by the
Company of any of its obligations under the Employment Agreement and the failure
of the Company to cure such breach within sixty (60) days after receipt of
written notice from you in which the actions or omissions constituting such
material breach are specified.

 

An Involuntary Termination shall not include the termination of your employment
by reason of death or Incapacity.

 

Present Value means the value, determined as of the date of the Change in
Control, of any payment in the nature of compensation to which you become
entitled in connection with the Change in Control or your subsequent Involuntary
Termination which is deemed to constitute a parachute payment within the meaning
of Code Section 280G(b)(2) and the Treasury Regulations issued thereunder.

 

Retention Bonus means the portion of your Bonus Allocation which will become
payable upon your continuation in the employ of the Company (or any successor
entity) for the requisite period specified in this letter agreement.

 

Retention Bonus Parachute Payment means the portion (if any) of your Retention
Bonus which is deemed to constitute a parachute payment within the meaning of
Code Section 280G(b)(2) and the Treasury Regulations issued thereunder.

 

4



--------------------------------------------------------------------------------

 

Special Lump Sum Payment means the lump sum cash payment equal to one and one
half (1.5) times your annual rate of base salary to which you become entitled
under Paragraph 8 of your Employment Agreement should your employment with the
Company (or any successor entity) terminate by reason of your death or
Incapacity.

 

Target Bonus means the annual incentive bonus to which you may become entitled
for one or more fiscal years upon the attainment by the Company (or any
successor entity) of the financial milestones designated for the applicable year
and your attainment of any personal objectives specified for you for that year.

 

Termination for Cause means the termination of your employment due to (i) your
commission of any act of fraud, embezzlement or dishonesty, (ii) your
unauthorized use or disclosure of confidential information or trade secrets of
the Company (or any parent or subsidiary), (iii) any other intentional
misconduct on your part adversely affecting the business or affairs of the
Company in a material manner or (iv) your breach of the Employment Agreement.
The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company (or any parent or subsidiary) may consider as
grounds for your dismissal or discharge or for the dismissal or discharge of any
other individual in the service of the Company (or any parent or subsidiary).

 

The Company, however, may not terminate your employment under clause (iv) above,
unless it has given you notice in writing of its intention to terminate your
employment for Cause pursuant to such provisions and thirty (30) days to correct
any condition giving rise to such a Termination for Cause. In the event that you
fail satisfactorily to correct such conditions of which you are is notified,
which determination will be made by the Board, your employment will be
terminated.

 

PART TWO—BONUS AWARD

 

A. Establishment of Bonus Allocation. Upon the consummation of a Change in
Control on or before January 9, 2004, you will be credited with a Bonus
Allocation on the books and records of the Company (or the successor entity) in
a dollar amount equal to the applicable percentage of the Change in Control
Proceeds determined as follows:

 

(i) If the Change in Control Proceeds are $1 Billion or less, then your Bonus
Allocation will be .99 % of those Change in Control Proceeds.

 

(ii) If the Change in Control Proceeds are $1.25 Billion, then your Bonus
Allocation will be .95 % of those Change in Control Proceeds.

 

(iii) If the Change in Control Proceeds are more than $1 Billion but less than
$1.25 Billion, then the applicable percentage in effect for your Bonus
Allocation will be determined on the basis of a straight linear declining rate
pursuant to the following formula:

 

5



--------------------------------------------------------------------------------

 

X = 3.05 - [0.08 x             A             ], where

                                                       $0.25 Billion

 

X is the applicable percentage, and

 

A is the dollar amount by which the Change in Control Proceeds exceed $1
Billion.

 

(iv) If the Change in Control Proceeds exceed $1.25 Billion, then your Bonus
Allocation will be capped at the dollar amount of $11,865,595.

 

Your Bonus Allocation will be divided into two components: the first component
will be applied to the payment of your Retention Bonus, and the remaining
component will be used by the Company to satisfy the Gross-Up Payment which
becomes due to you under Part Three of this agreement. The attached Addendum
indicates the procedure for so dividing your Bonus Allocation.

 

Any Retention Bonus to which you become entitled hereunder (whether under a
normal payout or pro-rated payout) will be in addition to the benefits you are
entitled to receive at the time of the Change in Control under Paragraph 14 and
Part Five of your Employment Agreement, namely the lump sum cash payment
provided pursuant to subparagraph 14(a), the accelerated vesting pursuant to
subparagraph 14(b) of each of your outstanding Company Options and the
pro-ration of your Target Bonus for the fiscal year of the Company in which the
Change in Control occurs, as provided in subparagraph 14(c), plus any Code
Section 280G tax gross-up payment relating to such benefits to which you become
entitled under Part Five of your Employment Agreement. Those benefits under your
Employment Agreement shall be payable whether or not the Change in Control
occurs on or before January 9, 2004.

 

No additional options to purchase shares of the Company’s common stock will be
granted to you during the period of your participation in the Retention Bonus
Program, unless you agree to an appropriate modification to the Bonus Allocation
which would otherwise be in effect for you should a Change in Control be
consummated on or before January 9, 2004.

 

You will not be entitled to any Bonus Allocation under the Retention Bonus
Program or any of the other benefits otherwise payable pursuant to the terms of
this letter, if a Change in Control is not in fact consummated on or before
January 9, 2004. Accordingly, the Retention Bonus Program shall terminate, and
you will cease to be entitled to any Retention Bonus or any other benefits
payable pursuant to the terms of this letter, including (without limitation) the
severance benefits payable pursuant to Part Four below (to the extent those
benefits would not otherwise be payable under the terms of your Employment
Agreement then in effect), if no Change in Control is consummated on or before
January 9, 2004.

 

6



--------------------------------------------------------------------------------

 

B. Entitlement to Retention Bonus. The terms and conditions which govern the
payment of your Retention Bonus may be summarized as follows:

 

Normal Payout. You will become entitled to receive your Retention Bonus upon
your completion of eighteen (18) months of employment with the Company (or any
successor entity) measured from the effective date of the Change in Control.
Payment will be made within five (5) business days following your satisfaction
of such employment requirement. In no event will you be entitled to any Change
in Control Severance Payments once you have completed the employment period for
your Retention Bonus, but you will become entitled to the special severance
benefits provided under Part Four of this letter should either of the following
events occur after you have completed that eighteen (18)-month employment
requirement following a pre-January 10, 2004 Change in Control: (i) you
voluntarily terminate your employment for any reason or (ii) there is an
Involuntary Termination of your employment.

 

Special Payout. Should an Involuntary Termination of your employment occur more
than ninety (90) days after the effective date of the pre-January 10, 2004
Change in Control but prior to your satisfaction of the eighteen (18)-month
employment requirement for the normal payout of your Retention Bonus, then you
will still be entitled to receive your full Bonus Allocation, with such
allocation to be divided into two components: the first component will be your
Retention Bonus, and the remaining component will be used by the Company to
satisfy the Gross-Up Payment to which you become entitled under Part Three of
this agreement. If you become entitled to receive a special payout of your
Retention Bonus in accordance with the foregoing, then such payout will be made
to you within five (5) business days after your Involuntary Termination. Such
payment will be in addition to your Change in Control Severance Payments (as
defined in Part One of this agreement), and you will, accordingly, have the
right to receive both your full Bonus Allocation and your Change in Control
Severance Payments in connection with an Involuntary Termination of your
employment within eighteen (18)-months following a pre-January 10, 2004 Change
in Control.

 

Death/Incapacity Payout. Should your employment with the Company (or any
successor entity) terminate by reason of your death or Incapacity more than
ninety (90) days after the effective date of the pre-January 10, 2004 Change in
Control but prior to your satisfaction of the eighteen (18)-month employment
requirement for the normal payout of your Retention Bonus, then you will become
entitled to receive a pro-rated Retention Bonus determined as follows: first
your Bonus Allocation will be pro-rated by multiplying that allocation by a
fraction, the numerator of which is the number of full months of employment
(rounded to the nearest whole month) you have completed with the Company (or

 

7



--------------------------------------------------------------------------------

any successor entity) measured from the effective date of the Change in Control,
and the denominator of which is eighteen (18); then the dollar amount so
obtained shall be reduced (but not below zero) by the Special Lump Sum Payment
to which you become entitled under your Employment Agreement, but not by any
other benefits payable to you or your estate pursuant to Paragraph 8 of your
Employment Agreement in connection with your death or Incapacity; and finally
such remaining amount shall be divided into two components: the first component
will be your pro-rated Retention Bonus, and the remaining component will be used
by the Company to satisfy the Gross-Up Payment to which you become entitled
under Part Three of this agreement. Your pro-rated Retention Bonus will be paid
within five (5) business days after your death or Incapacity.

 

Note: Pursuant to terms of your Employment Agreement, no Change in Control
Severance Payments will become due and payable should your employment terminate
by reason of death or Incapacity. In that event, you or your estate will only be
entitled to the death/Incapacity benefits expressly provided under Paragraph 8
of your Employment Agreement.

 

Withholding Taxes. The payment of your Retention Bonus will be subject to the
Company’s collection of all applicable Federal, state and local income and
employment taxes required to be withheld therefrom, and you will only receive
the portion of your Retention Bonus in excess of those taxes.

 

Employment Requirement. Except as otherwise provided above for a
death/Incapacity payout, you shall not be entitled to receive any portion of
your Bonus Allocation should your employment cease for any reason other than an
Involuntary Termination prior to your completion of eighteen (18) months of
employment with the Company (or any successor entity) measured from the
effective date of the Change in Control.

 

C. Unfunded Obligation. Any Retention Bonus, Gross-Up Payment or other benefits
to which you become entitled hereunder shall be paid, when due, from the
Company’s general assets, and no trust fund, escrow arrangement or other special
account shall be established as a funding vehicle for the amounts which become
payable from the Bonus Pool, including your Retention Bonus and Gross-Up
Payment. Accordingly, your right (or the right of the executors or
administrators of your estate) to receive the Retention Bonus and Gross-Up
Payment will at all times be that of a general creditor of the Company and shall
have no priority over the claims of other general creditors.

 

PART THREE—SPECIAL TAX PAYMENT

 

A. Special Tax Gross-Up. In the event that all or a portion of your Retention
Bonus is deemed, in the opinion of the Independent Auditors or by the Internal
Revenue Service, to constitute a parachute payment under Code Section 280(G),
then a portion

 

8



--------------------------------------------------------------------------------

of your Bonus Allocation will be applied by the Company to a special tax payment
(the “Gross-Up Payment”) due you in a dollar amount determined pursuant to the
following formula:

 

X = Y ÷ [1 - (A + B + C)], where

 

X is the total dollar payment of the Gross-up Payment.

 

Y is the total excise tax, together with all applicable interest and penalties
(collectively, the “Excise Tax”), imposed on you pursuant to Code Section 4999
(or any successor provision) with respect to your Retention Bonus Parachute
Payment.

 

A is the Excise Tax rate in effect under Code Section 4999 for your Retention
Bonus Parachute Payment.

 

B is the highest combined marginal federal income and applicable state income
tax rate in effect for you for the calendar year in which the Gross-Up Payment
is made, determined after taking into account the deductibility of state income
taxes against federal income taxes to the extent actually allowable for that
calendar year, and

 

C is the applicable Hospital Insurance (Medicare) Tax Rate in effect for you for
the calendar year in which the Gross-Up Payment is made.

 

A portion of your Bonus Allocation (whether full or pro-rated), as calculated
pursuant to Part Two of this agreement, shall be used by the Company to satisfy
the Gross-Up Payment due you, and the remaining amount will constitute the
Retention Bonus payable to you under Part Two of this agreement. Accordingly,
the sum of your Retention Bonus and the Gross-Up Payment will be equal to the
dollar amount of your Bonus Allocation (whether full or pro-rated, as the case
may be). However, no reduction shall be made to your Bonus Allocation or your
Retention Bonus for any tax gross-up payments made to you under your Employment
Agreement which relate to any excise tax you incur under Code Section 280G with
respect to the payments and benefits to which you become entitled under
Paragraph 14 of your Employment Agreement at the time of the Change in Control
and/or Paragraph 16 of your Employment Agreement in connection with your
Involuntary Termination.

 

B. Determination Procedures. All determinations required to be made under this
Part Three will be made by the Independent Auditors in accordance with the
following procedures:

 

(a) Within ten (10) business days prior to payment of your Retention Bonus, the
Independent Auditors shall provide both you and the Company with a written

 

9



--------------------------------------------------------------------------------

determination of the dollar amount of the Retention Bonus Parachute Payment
attributable to your Retention Bonus, together with detailed supporting
calculations with respect to the Gross-Up Payment to which you are entitled by
reason of that Parachute Payment. The resulting Gross-Up Payment shall become
payable to you contemporaneously with the Retention Bonus Parachute Payment
triggering such Gross-Up Payment. However, your Gross-Up Payment will be subject
to the Company’s collection of all applicable income, employment and excise tax
withholding requirements, and you will only receive the portion of that payment
in excess of those withheld taxes.

 

(b) In the event temporary, proposed or final Treasury Regulations in effect at
the time under Code Section 280G (or applicable judicial decisions) specifically
address the treatment of your Retention Bonus as a parachute payment thereunder
or the method of valuation therefor, the characterization afforded to such
payment by the Regulations (or such decisions) shall, together with the
applicable valuation methodology, be controlling. All other determinations by
the Independent Auditors shall be made on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code).

 

(c) You and the Company will each provide the Independent Auditors with access
to and copies of any books, records and documents in your or its possession
which may be reasonably requested by the Independent Auditors and shall
otherwise cooperate with the Independent Auditors in connection with the
preparation and issuance of the determinations contemplated by this Part Three.

 

(d) All fees and expenses of the Independent Auditors shall be borne solely by
the Company, and to the extent those fees or expenses are treated as an
additional parachute payment under Code Section 280G, they shall be taken into
account in the calculation of the Gross-Up Payment to which you are entitled
under this Part Three.

 

C. Limitation on Gross-Up Payment. In no event shall the total Gross-Up Payment
to which you are entitled under this Part Three exceed the amount of by which
(i) your Bonus Allocation (full or pro-rated, as the case may be) under Part Two
of this agreement exceeds (ii) the Retention Bonus paid to you under Part Two.
However, neither your Bonus Allocation nor the Gross-Up Payment included therein
shall be reduced by reason of any tax gross-up payments made to you under your
Employment Agreement with respect to any excise tax you incur under Code Section
280G with respect to the payments and benefits to which you become entitled
under Paragraph 14 of your Employment Agreement at the time of the Change in
Control and/or Paragraph 16 of your Employment Agreement in connection with your
Involuntary Termination.

 

PART FOUR—ADDITIONAL RETENTION BENEFITS

 

New Severance Benefits. Should either of the following events occur after your
completion of eighteen (18) months of employment with the Company (or any
successor entity) measured from the effective date of the Change in Control: (i)
your voluntary resignation for any reason or (ii) an Involuntary Termination of
your employment, then no Change in Control

 

10



--------------------------------------------------------------------------------

Severance Benefits will be payable to you under Paragraph 16 and Part Five of
your Employment Agreement. However, the following provisions shall then become
effective:

 

A. Involuntary Termination: Should your employment terminate by reason of an
Involuntary Termination more than eighteen (18) months after a Change in
Control, then you will be entitled to the severance benefits provided under
Paragraph 13 of your Employment Agreement: (i) lump sum payment of two (2) times
annual salary and target bonus, (ii) extended exercise period for your Company
Options of up to twenty-four (24) months and (iii) continued health care
coverage for twenty four (24) months. Those benefits will be provided under your
Employment Agreement, whether or not the Change in Control occurs on or before
January 9, 2004. However, if your Employment Agreement is not otherwise in
effect at the time of your Involuntary Termination, then those benefits will be
provided under this Retention Bonus Program if the Change in Control is effected
on or before January 9, 2004, and the provisions of Paragraph 13 of your
Employment Agreement are hereby incorporated into this letter, to be effective
as if fully set forth herein in the event your Employment Agreement is not in
effect at that time.

 

B. Voluntary Termination. Should you voluntary resign for any reason more than
eighteen (18) months after a pre-January 10, 2004 Change in Control, then you
will become entitled to a new severance package comprised of the following:

 

(i) an extended period to exercise any Company Options you hold at the time of
such termination of employment which will expire upon the later of (x)
twenty-seven (27) months after the effective date of the Change in Control or
(y) three (3) months after the date of such termination, but in no event may any
such Company Option be exercised after the expiration date of the maximum term
of that Option; and

 

(ii) continued health care coverage under the Company’s medical plan, without
charge, for you and your eligible dependents upon your election to receive such
continued health care coverage under Code Section 4980B (“COBRA”), with such
Company-paid coverage to continue until the earlier of (i) the expiration of the
eighteen (18)-month period measured from the first day of the calendar month
following the calendar month in which your termination of employment occurs or
(ii) the first date on which your and your eligible dependents are covered under
another employer’s health benefit program without exclusion for any pre-existing
medical condition. However, should you not be covered under another employer’s
health plan at the time the initial eighteen (18)-month period of Company-paid
coverage expires, then the Company will, for up to an additional six (6)-month
period thereafter, reimburse you for any premiums paid during such period on
your continuing COBRA coverage (if any) or the individual health care coverage
policy issued to you in conversion of your COBRA coverage.

 

11



--------------------------------------------------------------------------------

 

No tax gross-up or indemnity shall be provided to you in connection with any
excise tax under Code Section 4999 or other tax you may incur with respect to
any severance benefits provided you under this Part Four.

 

PART FIVE—MISCELLANEOUS PROVISIONS

 

The implementation of the Retention Bonus Program will in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

Your rights and interests pertaining to the Retention Bonus or Gross-Up Payment
or any other benefits to which you may become hereunder may not be transferred,
assigned, pledged or encumbered, other than a transfer effected by will or the
laws of inheritance following your death.

 

Any Retention Bonus or Gross-Up Payment which becomes due in connection with
your death will be paid to your designated beneficiary under the Retention Bonus
Program or, in absence of such designated beneficiary, to the personal
representative or administrator of your estate. Any Company Options outstanding
at the time of your death will be exercisable by the designated beneficiaries of
those Options or, in absence of such designation, by the personal representative
or administrator of your estate.

 

No provision of the Retention Bonus Program or your potential Retention Bonus
will confer any right upon you to continue in the employ of the Company (or any
successor entity) for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or your rights to
terminate your employment at any time for any reason, with or without cause.

 

Your participation in the Retention Bonus Program will terminate upon the
earlier of (i) your cessation of employment with the Company (or any successor
entity) for any reason other than an Involuntary Termination (or your death or
Incapacity) prior to your completion of eighteen (18) months of employment with
the Company (or any successor entity) measured from the effective date of the
Change in Control or (ii) your receipt of all the payments and benefits to which
you become entitled hereunder following your completion of such eighteen (18)
months of employment.

 

The terms and provisions of this letter shall cease to have any force and effect
and the entire Retention Bonus Program shall terminate, and you will cease to be
entitled to any Retention Bonus or any other benefits otherwise payable pursuant
to the terms of this letter, including (without limitation) the severance
benefits payable pursuant to Part Four above (to the extent those benefits would
not otherwise be payable under the terms of your Employment Agreement then in
effect), if no Change in Control is in fact consummated on or before January

 

12



--------------------------------------------------------------------------------

9, 2004. However, any such termination of the terms and provisions of this
letter and the Retention Bonus Program shall not have any impact upon the terms
and provisions of your Employment Agreement then in effect.

 

The provisions of the Retention Bonus Program and this letter will be governed
by and construed in accordance with the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

The liabilities and obligations of the Company under the Retention Bonus Program
and this letter will be binding upon any successor corporation or entity which
succeeds to all or substantially all of the assets and business of the Company
by merger or other transaction, whether or not such transaction qualifies as a
Change in Control.

 

We hope that you find the new Retention Bonus Program a significant addition to
you total compensation package which will encourage you to continue in the
Company’s employ and share in the future growth of the Company. We ask that you
acknowledge your receipt of this letter and your acceptance of the terms and
conditions in effect for your award under the Retention Bonus Program by signing
and dating the Acceptance section below and returning it to George Purnell at
the Company as soon as possible.

 

 

Very truly yours,

/s/    GEORGE I. PURNELL

--------------------------------------------------------------------------------

George I. Purnell

Vice President Human Resources

and Chief Learning Officer

 

13



--------------------------------------------------------------------------------

 

ACCEPTANCE

 

I hereby acknowledge receipt of the Company’s letter of January 20, 2003 setting
forth the terms and conditions governing the award made to me under the
Company’s new Retention Bonus Program. I hereby agree to and accept all those
terms and conditions, and my entitlement to any Retention Bonus, Gross-Up
Payment and other benefits under such program shall be determined solely by the
terms and conditions of such letter. I understand and agree that I will not be
entitled to any of those benefits if a Change in Control is not consummated on
or before January 9, 2004.

 

Signature: /s/    DAVID B. WRIGHT            

 

Printed Name: David B. Wright

 

Dated:     January 20, 2003

 

14



--------------------------------------------------------------------------------

 

ADDENDUM

 

FORMULA FOR DIVISION OF BONUS ALLOCATION

 

The following formula shall be in effect for purposes of dividing your Bonus
Allocation into your Retention Bonus and Gross-Up Payment:

 

(Z + R) +         (Y x Z)          = Bonus Allocation, where

                 [1 - (A + B + C)]

 

(Z +R) is your Retention Bonus: Z is the portion treated as your Retention Bonus
Parachute Payment and R is the portion (if any) which is treated as reasonable
compensation under Code Section 280G(b)(4).

 

(Y            x            Z) is your Gross-Up Payment

   [1 - (A + B + C)]

 

Y is the percentage obtained by dividing the total excise tax, together with all
applicable interest and penalties (collectively, the “Excise Tax”), imposed on
your Retention Bonus Parachute Payment pursuant to Code Section 4999 (or any
successor provision) by the dollar amount of such Retention Bonus Parachute
Payment. In the absence of any such interest or penalties, Y will be equal to
the Excise Tax rate in effect under Code Section 4999 for your Retention Bonus
Parachute Payment.

 

A is the Excise Tax rate in effect under Code Section 4999 for your Retention
Bonus Parachute Payment.

 

B is the highest combined marginal federal income and applicable state income
tax rate in effect for you for the calendar year in which the Gross-Up Payment
is made, determined after taking into account the deductibility of state income
taxes against federal income taxes to the extent actually allowable for that
calendar year, and

 

C is the applicable Hospital Insurance (Medicare) Tax Rate in effect for you for
the calendar year in which the Gross-Up Payment is made.

 

15



--------------------------------------------------------------------------------

 

EXAMPLE: Assume that (i) your Bonus Allocation is $1.5 Million, (ii) $300K of
that allocation qualifies as reasonable compensation under Code Section
280G(b)(4), (iii) the Excise Tax rate under Code Section 4999 is 20%, (iv) the
sum of the tax rates in effect for you under B and C in the above formula is 40%
and (v) you are not subject to any interest or penalties with respect to your
Excise Tax liability. Under such assumptions, your Retention Bonus would be $1.1
Million (of which $0.8 Million will be treated as a Retention Bonus Parachute
Payment), and the Gross-Up Payment will be $0.4 Million, calculated as follows

 

(Z + $300K) +         (0.2 x Z)      = $1.5 Million

                          [1 - (0.2 +0.4)]

 

Z + 0.2Z  = $1.5 Million - $300K

        0.4

 

Z + 0.5Z = $1.2 Million

 

Z = $800K Retention Bonus Parachute Payment

 

Z + $300K = $1.1 Million Retention Bonus

 

0.2      x      Z = $160K = $0.4 Million Gross-Up Payment

[1 - (0.2 +0.4)]        0.4

 

16